                                                                             DISTRICT OF OREGON
                                                                                  FILED
                                                                                  July 09, 2021
                                                                           Clerk, U.S. Bankruptcy Court



     Below is an opinion of the court.




                                                            _______________________________________
                                                                       DAVID W. HERCHER
                                                                      U.S. Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF OREGON

In re

Michael Stephen Aust and Brandy Kay-               Case No. 20-61582-dwh7
Lynn Aust,

                    Debtors.

State of Oregon, Department of Human               Adversary Proceeding No. 20-06048-dwh
Services,
                                                   MEMORANDUM DECISION IN
                    Plaintiff,                     FAVOR OF PLAINTIFF

         v.                                        NOT FOR PUBLICATION

Brandy Kay-Lynn Aust, aka Brandy
Sykes,

                    Defendant

I.       Introduction

         The State of Oregon, Department of Human Services, seeks to except a debt from the

chapter 7 discharge of debtor, Brandy Kay-Lynn Aust. The department alleged that Aust



Page 1 – MEMORANDUM DECISION IN FAVOR OF PLAINTIFF



                        Case 20-06048-dwh       Doc 95    Filed 07/09/21
obtained public-assistance benefits through the use of intentionally false written statements about

her financial conditions and by fraudulently withholding information.

        Having conducted the trial, and for the reasons that follow, I will enter judgment for the

department.

II.     Facts

        Aust filed three applications for public-assistance benefits, one in each of 2006, 2007,

and 2008. 1

        Aust argues that there is no evidence that she filed the applications, but I disagree and

find that she did. All three are signed by “Brandy Sykes,” 2 which is her former name. She points

out that there is no direct evidence that she signed these forms, which is true in the sense that she

did not admit signing them, nor did any other witness testify to having seen her sign them, nor

did the state present any unquestioned signatures for a handwriting comparison. But the

existence of an application with the signature “Brandy Sykes” is enough to permit me to

conclude that Aust, who used that name, did in fact sign it. The inference is not inevitable; it’s

conceivable that someone else forged her signature. But she has given me no reason to believe

that her signature is forged, and I can think of none. In the absence of any evidence or even

argument to the contrary, the most plausible interpretation is that the applications are what they

appear to be. I find that she submitted the applications.

        A.      2006 application

        Aust submitted her first application in May 2006. 3 Based on the information she

provided, the department awarded Supplemental Nutrition Assistance Program (SNAP) benefits.


1
  Trial Exs. 1-3, docket items (DIs) 60-1 – 60-3.
2
  Trial Ex. 1 at 1; Trial Ex. 2 at 10; Trial Ex. 3 at 15.
3
  Trial Ex. 1.

Page 2 – MEMORANDUM DECISION IN FAVOR OF PLAINTIFF



                        Case 20-06048-dwh           Doc 95   Filed 07/09/21
       In the 2006 application, Aust said that she was unmarried. 4 In fact, she was then married

to Conley Allen Grabontin. 5 But the department has not alleged that this false statement led to

any overpayment. 6

       But not long after the 2006 application, Stephen Weinhart moved into Aust’s home, and

they were married in August of that year. 7 Weinhart was employed 8 and was paying the

household rent. 9 Aust breached her duty to report to the department that she had married. 10 If she

had truthfully reported that she had married Weinhart and that he was paying the household rent,

her SNAP benefits would have been terminated. 11

       In early 2007, Aust and Weinhart had a son together, whose first initial is M. 12

       B.      2007 application

       In March 2007, Aust filed her second benefits application. 13 Based on the information

provided in that application, the department awarded benefits under the SNAP, Temporary

Assistance for Needy Families (TANF), and Employment-Related Daycare (ERDC) programs.

The ERDC benefits were paid to Aust but were intended to defray expenses of childcare that she

incurred. 14 ERDC benefits are available only if the person providing the childcare meets certain




4
  Trial Ex. 1 at 9.
5
  Trial Ex. 18 (DI 60-18) at 1.
6
  See Erica Silberman testimony audio recording (DI 84), elapsed time 20:00–20:30 (marriage to
incarcerated husband would not have made a difference to eligibility).
7
  Joint Statement of Agreed Facts and Issues of Law (DI 68) (Stip. facts) at 2.
8
  Stip. facts at 2.
9
  Amended Trial Ex. 9 (DI 75) at 13:13-19.
10
   Trial Ex. 18 at 18 (Aust “stated that she knew if she reported her marriage, her benefits would
end”).
11
   Trial Ex. 18 at 18.
12
   Stip. facts at 2.
13
   Trial Ex. 2.
14
   Trial Ex. 9 at 23:1-5.

Page 3 – MEMORANDUM DECISION IN FAVOR OF PLAINTIFF



                       Case 20-06048-dwh         Doc 95     Filed 07/09/21
qualifications, including that the provider not be a parent or stepparent of the child being cared

for—as explained in the department’s childcare guide. 15

       In her 2007 application, Aust failed to disclose Weinhart’s income in response to a

request whether anyone has income of $150 or more a month. 16 She again stated that she was

unmarried, 17 when in fact she was married to him. 18 She provided a list of those who lived in her

household, excluding him. 19 When asked if she got help to pay for housing, she did not disclose

his payment of her rent. 20 The application form instructed her to identify the parents of her

children. She identified her ex-husband, Grabontin, as the father of her first two children. But she

identified a man named Norris as the father of M, 21 whose real father was Weinhart. 22 When

asked if anyone could get health insurance through an employer, she answered “no”; 23 a

representative of Weinhart’s employer testified that Weinhart did obtain coverage for her, which

is consistent with his paystub issued January 11, 2008. 24

       If she had truthfully reported that Weinhart lived in her household, she would not have

received SNAP or TANF benefits. 25 And if she had truthfully reported that he was her husband

and M’s father, she would not have received ERDC benefits; his relationship to her and her

children disqualified him as a provider under that program. 26



15
   Trial Ex. 19 (DI 60-19) at 6.
16
   Trial Ex. 2 at 1, part 1.a); Trial Ex. 15.
17
   Trial Ex. 2 at 2 (“Marital Status: Single”).
18
   Trial Ex. 8 (DI 60-8) at 1.
19
   Trial Ex. 2 at 2-3.
20
   Trial Ex. 2 at 5, item 7; amended Trial Ex. 9 at 12:8-9.
21
   Trial Ex. 2 at 7.
22
   Trial Ex. 2 at 7; Stip. facts at 2.
23
   Trial Ex. 2 at 9, part 4.
24
   Trial Ex. 15 (DI 60-15) at 100-01.
25
   Trial Ex. 12, 13 (DIs 60-12 – 60-13).
26
   Trial Ex. 11 (DI 60-11).

Page 4 – MEMORANDUM DECISION IN FAVOR OF PLAINTIFF



                       Case 20-06048-dwh         Doc 95       Filed 07/09/21
       Based on the testimony of Erica Silberman, an employee of the department, I find that

Aust’s false statements and deceptive omissions caused the department to pay Aust benefits to

which she was not entitled in the following amounts: (1) ERDC benefits totaling $10,182.32, 27

(2) TANF benefits totaling $8,357, 28 (3) and SNAP benefits totaling $8,572. 29 Also based on

Silberman’s testimony, I find that the balance owed as of Aust’s bankruptcy-petition date was

$15,863.34, and this amount constitutes a debt attributable to Aust’s false statements and

deceptive omissions. I further find that Aust made the false statements and omissions knowingly

and with the intent to deceive the department. She must have known that she was married to

Weinhart at the time of her 2007 application, so her omission of him from her list of household

members can only have been intentionally deceptive.

       Slightly less certain is the department’s allegation that her failure to inform it in 2006 that

she had married Weinhart was intentionally deceptive. It’s possible that this omission was

attributable to forgetfulness. But the fact that she later intentionally concealed her marriage to

him when submitting the 2007 application weighs against this innocent explanation. It’s

therefore more likely, and I find, that her failure to inform the department about her marriage to

him was conscious and intentionally deceptive. This conclusion is also bolstered by her later

admission, as recorded in the department’s case record, that she “knew that if she reported her

marriage, her benefits would end.” 30 And she must also have known that he lived in her

household and contributed to its expenses at the time of her 2007 application. Although her

lawyer argues that she did not necessarily understand the meaning of the questions asked in the



27
   Silberman testimony audio recording (DI 84), elapsed time 32:00–42:00; Trial Ex. 11 at 5.
28
   Silberman testimony audio recording, elapsed time 32:00–42:00; Trial Ex. 12 at 1, 7-23.
29
   Silberman testimony audio recording, elapsed time 32:00–42:00; Trial Ex. 13 at 1.
30
   Trial Ex. 18 at 18.

Page 5 – MEMORANDUM DECISION IN FAVOR OF PLAINTIFF



                       Case 20-06048-dwh          Doc 95     Filed 07/09/21
application (including the meaning of “household”), I find that the questions were

straightforward and within the ability of an ordinary person to understand. She need not have

known the technical legal or administrative definition of “household” to understand what that

commonplace term meant in the context in which it was used. There is no evidence that she

found the forms confusing—her written responses were entirely coherent, albeit false. And the

inaccuracies in her responses were not random, as one would expect if she had simply

misunderstood the forms. Rather, she misrepresented facts only in ways that were beneficial to

her. This strongly suggests that her misrepresentations were intentional and were calculated to

obtain benefits for which she was ineligible.

          Finally, I have been given no reason to doubt, and therefore I find, that Aust knew that

Weinhart was the father of M, and because she was married to him, she necessarily knew that he

was at least a stepparent to all of her children. I can’t absolutely rule out the possibility that she

honestly believed that Norris was M’s father. But Aust has not taken the position that Norris

really is M’s father, or that she ever believed he was. Besides, Aust certainly knew that Weinhart

was her husband, which made him at least a stepfather of her biological children.

          The department’s notes indicate that Aust referred to Weinhart as her “roommate” even

though they were married and continued to refer to him that way as late as February 2008, 31

which is hard to explain unless Aust was intentionally concealing her marriage. I find that she

intentionally omitted any mention of his relationship to her or to her children so that she could

receive ERDC benefits.

          I find that the department relied both justifiably and reasonably on Aust’s statements.




31
     Trial Ex. 18 at 18.

Page 6 – MEMORANDUM DECISION IN FAVOR OF PLAINTIFF



                           Case 20-06048-dwh       Doc 95      Filed 07/09/21
        As I mentioned before, Aust filled out the forms coherently and gave no indication that

she misunderstood the questions. Nor were her answers implausible or suspicious. The

department impressed on her the importance of giving truthful answers, and she was required to

sign her applications under penalty of perjury. 32 Under the circumstances, it was reasonable for

the department to accept statements made under penalty of perjury as true, subject to later

verification.

III.    Analysis

        A.      Section 523(a)(2)(A) and (B)

        In the department’s complaint, it seeks a determination of nondischargeability under both

subparagraphs (A) and (B) of 523(a)(2). 33 Subparagraph (A) excepts a debt for money obtained

by false pretenses, a false representation, or actual fraud, other than a statement respecting the

debtor’s an insider’s financial condition. For a debt for a false representation to be

nondischargeable under 523(a)(2)(A), the creditor must prove the representation, its falsity, the

debtor’s knowledge of its falsity, the debtor’s intent to deceive the creditor, the creditor’s

justifiable reliance on the misrepresentation, and damages, i.e., that the amount of the debt

sought to be excluded from discharge was caused by the misrepresentation. 34

        Subparagraph (B) excepts a debt for the use of a statement in writing respecting the

debtor’s or an insider’s financial condition that is materially false, on which the creditor

reasonably relied, and that the debtor caused to be made or published with intent to deceive.



32
   Trial Ex. 1 at 1; Trial Ex. 2 at 10; Silberman testimony audio recording, elapsed time 11:30-
12:30.
33
   Complaint (DI 1) at 3:25-26, 4:11-14, 17-19; Joint Statement of Agreed Facts and Issues of
Law (Stip. Facts) (DI 68) at 1:25-26.
34
   In re Sabban, 600 F.3d 1219, 1222 (9th Cir. 2010); In re Eashai, 87 F.3d 1082, 1089 (9th Cir.
1996) (silence regarding a material fact is equivalent to misrepresentation).

Page 7 – MEMORANDUM DECISION IN FAVOR OF PLAINTIFF



                        Case 20-06048-dwh         Doc 95      Filed 07/09/21
          The two subparagraphs differ in three important ways. First, subparagraph (B) requires

that the statement be in writing, but subparagraph (A) does not. Second, subparagraph (B)

pertains only to statements about a debtor’s or insider’s financial condition, but

subparagraph (A) applies to all other kinds of statements and representations. Finally,

subparagraph (B) requires that the creditor’s reliance on the false statement be “reasonable,” but

subparagraph (A) has been interpreted as requiring only justifiable reliance. 35

          B.     Aust’s debts to the department are nondischargeable under either 523(a)(2)(A)
                 or (B).

          For the reasons that follow, each of the benefit-overpayment debts that the department

seeks to exclude from discharge is nondischargeable under either subparagraph (A) or (B). Due

to the nature of the evidence in this action, it is unnecessary for me to address each

misrepresentation or omission individually and determine which subparagraph governs it.

          The benefit-overpayment debts that the department seeks to except from discharge are for

money.

          Each of the misrepresentations or omissions the department relies on was either not a

statement of Aust’s or an insider’s financial condition and thus not excluded from

subparagraph (A), or it was a written statement of her or an insider’s financial condition and thus

not excluded from subparagraph (B).

          The misrepresentations or omissions that were not statements respecting financial

condition were false, Aust knew they were false, she intended the statements to deceive the

department, and the department justifiably relied on the statements. The misrepresentations or

omissions that were statements respecting financial condition were in writing, were materially



35
     Field v. Mans, 516 U.S. 59, 73 (1995).

Page 8 – MEMORANDUM DECISION IN FAVOR OF PLAINTIFF



                         Case 20-06048-dwh        Doc 95     Filed 07/09/21
false, the department reasonably relied on them, and she caused the statements to be made or

published with intent to deceive the department.

       The debt amounts that the department seeks to exclude from discharge arose from

misrepresentations or omissions as to which the elements of subparagraphs (A) or (B) are

otherwise satisfied.

IV.    Conclusion

       Aust’s debt to the department is excepted from her discharge under section 523(a)(2)(A).

I will enter a separate judgment.

                                              ###




Page 9 – MEMORANDUM DECISION IN FAVOR OF PLAINTIFF



                       Case 20-06048-dwh           Doc 95   Filed 07/09/21
